Citation Nr: 1523798	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension benefits. 

3. Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served with the Commonwealth Army of the Philippines in service of the U.S. Armed Forces in the Far East (USAFFE) for these verified periods: December 1941 to April 1942, September 1942 to July 1945, and from July 1945 to June 1946.  He was determined to be in a Prisoner of War (POW) status from April 1942 to September 1942.  The service department determined that the following days or periods are excluded from consideration for benefits - September 8, 1942 (unsupported POW status alleged), September 9, 1942 to October 1, 1944 (not engaged in military activities), October 2, 1944 to May 29, 1945 (unsupported guerrilla service alleged), and from May 30, 1945 to July 9, 1945 (not engaged in military activities).  He died in January 1977, and the appellant claims as his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in the Philippines, which denied the claims on appeal.

In February 2014, the appellant testified before the undersigned at Travel Board hearing at the RO; the transcript is of record.


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of his death on January [redacted], 1977 as far advanced pulmonary tuberculosis, or "PTB."  

2. At the time of his death, the Veteran did not have any disabilities for which service connection had been established.

3. The cause of the Veteran's death developed many years after service (more than three years after separation from service) and was not the result of a disease or injury incurred therein.

4. Service department records show that the Veteran served with the Commonwealth Army of the Philippines.

5. At the time of his death, the Veteran did not have any claims before VA.


CONCLUSIONS OF LAW


1. The criteria for the establishment of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).

2. The legal criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2014).
 
3. The claim for accrued benefits must be denied by operation of law.  38 U.S.C.A. 
§ 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regard to the claims for entitlement to accrued benefits and eligibility for nonservice-connected death pension benefits, as shown below, the facts are not in dispute and thus, the claims are barred as a matter of law.  The VCAA is inapplicable to these claims.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. § 3.159(d)(3).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In this case, the appellant received an August 2013 letter, which explained the types of evidence necessary to support her claim for DIC benefits and provided information as to what evidence was required to substantiate the claim, including those elements identified in Hupp, 21 Vet. App. at 352-53, and of the division of responsibilities between VA and a claimant in developing an appeal.  The August 2013 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Thus, VA's duty to notify has been fulfilled.

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records, as well as the post-service treatment records which were identified by the appellant as relevant.  

The Federal Circuit stated that section 5103A(a) "'does not always require the Secretary to assist the claimant in obtaining a medical opinion.'"  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008)(quoting DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008)).  Rather, section 5103A(a) requires VA to assist a claimant in obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claimant's claim."  38 U.S.C. § 5103A(a); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  The statute only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348 (quoting 38 U.S.C. § 5103A(a)(2) ).  Therefore, the relevant issue is whether a medical opinion in this case was necessary to substantiate the appellant's claim or whether "no reasonable possibility exists" that such an opinion "would aid in substantiating [her] claim."  Id.

A VA medical opinion is not required because the medical evidence currently of record is sufficient to decide the claim and there is no reasonable possibility that such an opinion would result in evidence to substantiate the claim.  In this regard, as will be explained below, the Board notes that the medical evidence of record does not remotely suggest that the Veteran's death was due to service-connected disability or that a disability of service origin or entitled to presumptive service connection caused or contributed substantially or materially to the Veteran's death.  

The appellant also testified at a hearing before the undersigned Veterans Law Judge in February 2014.  The Veterans Law Judge clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.  There has been no allegation otherwise.

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Active service will be the period certified by the service department.  38 C.F.R. § 3.41(a) and (d).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As active tuberculosis is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tuberculosis is presumed to have been incurred in service if they manifested to a compensable degree within three years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the cause of the Veteran's death.

The Veteran's death certificate shows that he died in January 1977, and the immediate cause of death was listed as PTB, far advanced.  At the time of his death, the Veteran was not service-connected for any disabilities.  

Available service records show that upon chest X-ray in December 1940, the Veteran's chest was normal.  Upon physical examination in July 1945, the Veteran's cardiovascular system and lungs were normal.  A 1946 physical examination prior to discharge indicated a normal cardiovascular system and normal lungs.  

Post-service treatment records show that the Veteran was hospitalized from February 1972 to May 1972 with diagnoses of active PTB, moderately advanced among other conditions.  A discharge summary from this period of hospitalization indicates that the Veteran claimed that he was a known "tubercular" since 1968 with medications since 1971.  Three months prior to hospital admission, he had joint pains of both upper and lower extremities.  He was hospitalized in May 1975 for a few weeks due to his far advanced PTB in active status and he was treated with chemotherapy.  

Even assuming the Veteran's PTB was active since the late 1960s, this would still be many years after his discharge in 1946.  The evidence shows that the Veteran's PTB did not onset within the 3 year window for presumptive service connection.  

The appellant's argument is that the Veteran died of a disease that he contracted during his periods of service.  However, her contentions are not supported by the evidence as the evidence actually shows a multi-year gap between separation from service and a timeframe of when the Veteran was found to have PTB.  Her statements that the disease manifested in service and have continued to present day are not credible.  Service records do not show that the Veteran had any lung problems or health problems, in general, during service.  She indicated that the Veteran was sick from malaria and he was in prison.  See February 2014 Bd. Hrg. Tr. at 3.  However, there is no support for her statements in the service records which do not show that a disease process for PTB had its onset in service.  As such, service connection based on continuity of symptomatology cannot be established.  See 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has also considered the contentions presented by the appellant in support of the claim, to include the claimed relationship between the late onset of PTB and service.  The appellant is certainly competent to report as to her recollection of the Veteran's observable symptoms and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate etiology question in this case - whether a remote post-service onset of PTB is related to any event in the Veteran's service - is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Notably, no medical professional on this record has indicated any sort of link between the Veteran's PTB and service.  Thus, the appellant's statements as to the etiology of the PTB and its relationship to the Veteran's service are unsupported and are not competent.  In making this finding, the Board explicitly notes that with the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.

While the Board is sympathetic to the appellant's claim, the weight of the evidence is against the claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.

III. Nonservice-Connected Death Pension

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  'Active military, naval, and air service' includes active duty.  'Active duty' is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  The 'Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  38 C.F.R. §§ 3.40(c).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension.  See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

In this case, the Veteran has been determined by the appropriate service department to have served with the Commonwealth Army of the Philippines in service of the U.S. Armed Forces in the Far East (USAFFE).  See October 2012 VA Request for Information, VA Form 21-3101 and AGUZ  Form 632.

The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

There is no legal basis on which the appellant's claim can be granted.  The Veteran's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA nonservice-connected pension benefits.  Thus, the appellant is not eligible for entitlement to VA death pension benefits.

As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

IV. Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a). 

An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  In this case, the appellant's claim was not timely filed as the Veteran died in 1977, and the appellant's claim was filed in 2011.

Additionally, the record reflects that there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and, the Veteran was not entitled to any unpaid benefits at the time of his death.  Thus, the claim for accrued benefits must be denied.

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.  A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5). 

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law as the appellant's claim was not filed timely and there was no claim for VA benefits pending before the Veteran's death in 1977.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 426.


ORDER

The claim for service connection for the cause of the Veteran's death is denied.

The claim for nonservice-connected death pension is denied. 

The claim for accrued benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


